Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 17 and 23-25 have been amended and claims 1, 2, 4, 5, 10, 12, 16, 18, 29 and 34 canceled as requested in the amendment filed on March 01, 2022. Following the amendment, claims 17 and 23-25 are pending in the instant application.
2.	Claims 17 and 23-25 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on March 01, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17 and 23-25, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
6.	Claim 17, as currently presented, is vague and indefinite for reasons that follow. First, the claim recites limitation “positron emission tomography (PET)-detectable cerebral amyloid” and the metes and bounds of the term cannot be determined from the claim or the specification as filed. At p. 4 of the Response, Applicant explains that support for the limitation is found at p. 15 of the specification as filed. However, the recited passage is limited to description of the results of experimental study and does not define what stands for “positron emission tomography (PET)-detectable cerebral amyloid”. The newly presented term is not known in the relevant art of record, and the specification does not provide any explanation as what material limitations are specific and unique to the recited “positron emission tomography (PET)-detectable cerebral amyloid” as opposed to known structure of amyloid. Thus, a skilled practitioner would not know what subject matter would then be included or excluded from claim 17 by presence of this limitation. This affects all dependent claims. Moreover, Applicant is advised that since the specification, as originally filed, does not provide any support for the currently recited limitation, this raises issues of new matter under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), fir paragraph, written description.
Next, claim 17 is directed to “a method for determining presence or absence of […] amyloid in a subject”, wherein the active steps are limited to measuring in the blood sample expression levels of five unrelated to amyloid factors, which lead to “determining whether the subject has PET-detectable cerebral amyloid”. Thus, the relationship between the presence of amyloid in the brain and levels of expression of different factors in the blood is not defined by the claimed process.
Finally, the metes and bounds of limitation “a sample representative of the subject population” cannot be determined from the claim or the specification as filed.

7.	Claims 23-25 are indefinite for being dependent from an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 17 and 23-25 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 26 of Paper mailed on October 19, 2020, section 18 of Paper mailed on March 09, 2021 and in section 14 of Paper mailed on November 16, 2021. 
At p. 7 of the Response, Applicant submits that claims have been amended to overcome the rejection. Applicant explains the experimental results supporting now amended claims limited to methods for determining presence or absence of positron emission tomography (PET)-detectable cerebral amyloid. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
Claims 17 and 23-25, as amended, are determined to be directed to a judicial exception without significantly more.  (2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019). Briefly, present claims encompass a process. (Step 1: Yes). Next, the claims actively recite steps of comparing the expression levels of blood proteins and administering neurocognitive evaluations, which, as fully explained earlier, are mental steps and 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
9.	No claim is allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 24, 2022